Citation Nr: 0728084	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-20 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than November 20, 
2003, for a 100 percent rating for left shoulder prosthetic 
surgery.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision that awarded 
service connection for left shoulder prosthetic surgery 
(status post arthroplasty, arthritis and rotator cuff 
syndrome of the left shoulder), with a 100 percent rating 
effective November 20, 2003, and a 20 percent rating 
effective March 1, 2004.  The veteran disagreed with the 
effective date for the 100 percent rating, contending that he 
should have been awarded a 100 percent rating for a period of 
convalescence from January 14, 2003, to May 11, 2003.


FINDINGS OF FACT

In April 2007, the veteran withdrew his appeal of the claim 
for an effective date earlier than November 20, 2003, for the 
award of a 100 percent rating for left shoulder prosthetic 
surgery.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for an 
effective date earlier than November 20, 2003, for the award 
of a 100 percent rating for left shoulder prosthetic surgery 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must dismiss the claim for an effective date 
earlier than November 20, 2003, for the award of a 100 
percent rating for left shoulder prosthetic surgery.

The VA Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  Final decisions on such appeals shall be made 
by the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  In addition, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Such withdrawal of a substantive appeal 
must be on the record at a hearing; otherwise, it must be in 
writing.  38 C.F.R. § 20.204(a).

In this case, service connection had been in effect for 
brachial plexus palsy of the left upper extremity (secondary 
to shrapnel wound) since May 1968.  In January 2003, the 
veteran underwent a bipolar endoprosthesis of his left 
shoulder.  The RO awarded service connection and a 100 
percent rating for left shoulder prosthetic surgery effective 
November 20, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5051 (2006).  denied a claim for an effective date earlier 
than November 20, 2000, in a March 2002 decision.  The 
veteran timely filed a notice of disagreement with the RO's 
decision, and the RO issued him a statement of the case in 
May 2005.  The veteran then perfected his appeal with a 
timely substantive appeal.  However, in April 2007 
correspondence, the veteran specifically withdrew his appeal 
of this issue.  

Thus, there remain no allegations of errors of fact or law 
for appellate consideration as to this issue, and the Board 
does not have jurisdiction to review the appeal.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  The Board therefore has no jurisdiction to review 
this issue.  Accordingly, the Board dismisses this issue.


ORDER

The appeal of the claim for an effective date earlier than 
November 20, 2003, for the award of a 100 percent rating for 
left shoulder prosthetic surgery is dismissed.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


